******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     THOMAS G. GIUCA v. COMMISSIONER OF
                CORRECTION
                  (AC 37508)
                  Beach, Mullins and Lavery, Js.*
     Argued October 26, 2016—officially released March 21, 2017

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
  Douglas H. Butler, assigned counsel, for the appel-
lant (petitioner).
   Jennifer F. Miller, deputy assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, Emily Graner Sexton, special deputy assis-
tant state’s attorney, and Jo Anne Sulik, supervisory
assistant state’s attorney, for the appellee (respondent).
                          Opinion

  PER CURIAM. The petitioner, Thomas G. Giuca,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. The petitioner
claims that the court improperly denied his petition for
a writ of habeas corpus by concluding that he failed to
establish that his mental state at the time of his guilty
plea rendered his plea involuntary, unknowing, and
unintelligent in violation of the federal due process
clause.1 We affirm the judgment of the habeas court.
   The following facts, as found by the habeas court,
and procedural history are relevant to this appeal. In
August, 1977, the petitioner was charged with murder.
At that time, the petitioner had unrelated sexual assault
charges pending against him in other files. During the
murder trial, defense counsel raised the defenses of
insanity and extreme emotional disturbance. In Febru-
ary, 1979, following a trial, the jury found the petitioner
guilty of murder. Following the guilty verdict and prior
to sentencing, defense counsel and the prosecutor
learned of possible jury misconduct. In light of the pos-
sibility of a retrial and the jury’s rejection of the
defenses, the prosecutor and the petitioner negotiated a
plea bargain, which disposed of all the criminal charges
against the petitioner. On March 20, 1979, the petitioner
pleaded guilty to one count of murder, four counts of
sexual assault in the first degree, and one count of
attempt to commit sexual assault in the first degree in
exchange for a total effective sentence of eighteen years
to life imprisonment. The court sentenced the petitioner
in accordance with the plea agreement.
   Thirty-one years later, in 2010, the petitioner filed a
petition for a writ of habeas corpus alleging that in
March, 1979, he suffered from paranoid schizophrenia
that manifested as either violent aggression or obsequi-
ous pliability, and that his condition had been aggra-
vated by the stress of having been found guilty of
murder. The petitioner alleges that, as a result, he was
incapable of expressing to his attorney his true desire
to decline the plea offer and to proceed with a new trial.
   Following a trial, the habeas court concluded that
the petitioner failed to satisfy his burden of proving by
a preponderance of the evidence that his due process
rights had been violated. The court noted that the peti-
tioner’s evidence consisted of a summary of reports of
mental health care professionals regarding the petition-
er’s mental condition; the summary had been compiled
in 1978 by his trial counsel in preparation for an unsuc-
cessful motion to suppress. The petitioner’s trial coun-
sel testified that he thoroughly advised the petitioner
of his options, his right to pursue a jury trial, and of
his recommendation that the petitioner accept the plea
agreement. The petitioner testified at the habeas trial
that, although he did not express a desire to reject the
plea agreement, he thought that his trial counsel should
have noticed his reluctance to accept the plea
agreement ‘‘in [his] eyes.’’ The habeas court noted that
although the plea occurred several days after the verdict
and several weeks then passed before sentencing,
‘‘[n]ever once did the petitioner express dissatisfaction
with the dispositions of the six charges against him.
He waited thirty-one years to commence this habeas
action, and, when he did file it, his pro se habeas petition
failed to include the claim he now asserts.’’ The
amended petition, which was filed after the petitioner
was represented by counsel, included the claim that he
now asserts. The court denied relief and granted the
petitioner’s petition for certification to appeal. This
appeal followed.
   ‘‘A guilty plea . . . that is not both voluntary and
knowing is in violation of due process and thus void.
. . . For a guilty plea to be truly voluntary, the defen-
dant must understand the law in relation to the facts.
. . . Moreover, since a defendant waives several consti-
tutional rights when he elects to plead guilty to a crimi-
nal offense, the choice of a guilty plea is of profound
significance. . . . In pleading guilty, a defendant
waives his privilege against compulsory self-incrimina-
tion, his right to trial by jury and his right to confront
his accusers. . . . A guilty plea, therefore, is constitu-
tionally valid only if the record affirmatively discloses
that the plea was entered voluntarily and intelligently.
. . . A guilty plea may satisfy constitutional require-
ments even in the absence of literal compliance with
the prophylactic safeguards of Practice Book §§ [39-
19 and 39-20], respectively. . . . A determination as
to whether a plea has been knowingly and voluntarily
entered entails an examination of all of the relevant
circumstances.’’ (Citations omitted; internal quotation
marks omitted.) Daniel v. Commissioner of Correction,
57 Conn. App. 651, 655–56, 751 A.2d 398, cert. denied,
254 Conn. 918, 759 A.2d 1024 (2000).
  ‘‘[W]here the legal conclusions of the court are chal-
lenged, we must determine whether they are legally and
logically correct . . . and whether they find support in
the facts that appear in the record.’’ (Internal quotation
marks omitted.) Perez v. Commissioner of Correction,
80 Conn. App. 96, 99, 832 A.2d 1210, cert. denied, 266
Conn. 934, 837 A.2d 805 (2003).
   The petitioner claims that the court erred when it
concluded that he failed to establish that his right to
due process was violated because of his disturbed men-
tal state at the time of the plea, such that his plea
was unknowing, unintelligent, and involuntary. We are
not persuaded.
  Only the petitioner and his trial counsel testified at
the habeas trial. The only evidence presented by the
petitioner regarding his mental state at the time of the
plea was the petitioner’s own testimony that he was
confused, did not want to take the plea offer, and was
surprised that trial counsel could not ‘‘see the hesitation
in my eyes.’’ He further conceded that he did not indi-
cate to the trial judge that he did not want to accept
the plea agreement. His trial counsel’s report filed in
connection with an unsuccessful motion to suppress
did not include information about the petitioner’s men-
tal state at the time of the plea. Trial counsel testified
that the petitioner was fully aware of the plea bargain
and that he agreed to accept it. The habeas court cred-
ited trial counsel’s testimony. On the basis of a review
of the record before us, we conclude that the court did
not err in its conclusion that the petitioner had failed
to prove his claim by a preponderance of the evidence.
   The judgment is affirmed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The respondent, the Commissioner of Correction, alternatively argues
that the petitioner’s claim was procedurally defaulted. The respondent raised
this issue in the return. The habeas court addressed the petitioner’s claim
on the merits and did not address expressly the issue of procedural default.
See Hall v. Commissioner of Correction, 124 Conn. App. 778, 780 n.1, 6
A.3d 827 (2010) (addressing merits of appeal when habeas court did not
address expressly issue of procedural default as raised in return), cert.
denied, 299 Conn. 928, 12 A.3d 571 (2011).